                 Case 19-50858-BLS   Doc 26-1   Filed 07/29/20   Page 1 of 7




                                     EXHIBIT A

                                     (Proposed Order)




{01591089;v1 }
                   Case 19-50858-BLS             Doc 26-1      Filed 07/29/20         Page 2 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                             Case No. 17-12560 (BLS)
    et. al.,
                                                                    (Jointly Administered)
                        Remaining Debtors.1


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,

                                    Plaintiff,                     Adv. Proc. No: 19-50858 (BLS)

             v.

    ASPEN GLEN, INC.; CLUBCORP HOLDINGS,
    INC.,

                                    Defendants.


    ORDER APPROVING EIGHTH STIPULATION REGARDING DATE FOR TRUSTEE
     TO FILE FURTHER AMENDED COMPLAINT AND DATE FOR DEFENDANT TO
                      ANSWER, MOVE OR OTHERWISE
                 RESPOND TO FURTHER AMENDED COMPLAINT

             This Court having considered the Eighth Stipulation Regarding Date for Trustee to File

Further Amended Complaint and Date for Defendant to Answer, Move or Otherwise Respond to

Further Amended Complaint (the “Eighth Stipulation”)2 between ClubCorp Holdings, Inc.

(“ClubCorp”) and Michael Goldberg, as Liquidating Trustee of the Woodbridge Liquidation

1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.
2
 Capitalized terms not otherwise defined herein shall have the meaning ascribed in the Certification of Counsel filed
with the Stipulation.



{01591089;v1 }
                 Case 19-50858-BLS      Doc 26-1     Filed 07/29/20    Page 3 of 7




Trust, successor in interest to the estates of Woodbridge Group of Companies, LLC, et al. (the

“Trustee”) attached hereto as Exhibit 1; the Court having determined that good and adequate

cause exists for approval of the Eighth Stipulation; and the Court having determined that no

further notice of the Eighth Stipulation must be given; it is hereby

         ORDERED that the Eighth Stipulation is approved.

         ORDERED that (a) the Trustee shall be permitted to file a further amended complaint

(the “Further Amended Complaint”) in the above-captioned adversary proceeding (the

“Adversary Proceeding”), provided he does so on or before 30 days from the date of this Order,

and (b) ClubCorp shall have 30 days from the date of the Trustee’s filing and service of the

Further Amended Complaint to answer, move or otherwise respond to the Further Amended

Complaint.




{01591089;v1 }                                   2
                 Case 19-50858-BLS   Doc 26-1   Filed 07/29/20   Page 4 of 7




                                        EXHIBIT 1

                                      (Eighth Stipulation)




{01591089;v1 }
                  Case 19-50858-BLS              Doc 26-1      Filed 07/29/20        Page 5 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                             Case No. 17-12560 (BLS)
    et. al.,
                                                                    (Jointly Administered)
                        Remaining Debtors.1


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,

                                    Plaintiff,                    Adv. Proc. No: 19-50858 (BLS)

             v.

    ASPEN GLEN, INC.; CLUBCORP HOLDINGS,
    INC.,
                         Defendants.


    EIGHTH STIPULATION REGARDING DATE FOR TRUSTEE TO FILE FURTHER
    AMENDED COMPLAINT AND DATE FOR DEFENDANT TO ANSWER, MOVE OR
          OTHERWISE RESPOND TO FURTHER AMENDED COMPLAINT

             Michael Goldberg, in his capacity as the Liquidating Trustee of the Woodbridge

Liquidation Trust, successor in interest to the estates of Woodbridge Group of Companies, LLC,

et al., (the “Trustee”) and ClubCorp Holdings, Inc. (“ClubCorp” together with Plaintiff, the

“Parties”), enter into this Eighth Stipulation Regarding Date for Trustee to File Further




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.



{01591089;v1 }
                 Case 19-50858-BLS             Doc 26-1       Filed 07/29/20        Page 6 of 7




Amended Complaint and Date for Defendant to Answer, Move or Otherwise Respond to Further

Amended Complaint (the “Eighth Stipulation”)2 and hereby stipulate and agree as follows:

         1.      ClubCorp was served with the Summons issued on December 4, 2019, and the

Complaint, which service and venue is not disputed.

         2.      The Trustee shall be permitted to file a further amended complaint (the “Further

Amended Complaint”) in the above-captioned adversary proceeding (the “Adversary

Proceeding”) provided he does so on or before 30 days from the date of the Court’s order

approving this Eighth Stipulation

         3.      ClubCorp shall have 30 days from the date of the Trustee’s filing and service of

the Further Amended Complaint to answer, move or otherwise respond to the Further Amended

Complaint.

                                         -Continued on Next Page-




2
 Capitalized terms not otherwise defined herein shall have the meaning ascribed in the Certification of Counsel filed
with the Stipulation.



{01591089;v1 }                                           2
                 Case 19-50858-BLS      Doc 26-1    Filed 07/29/20    Page 7 of 7




         4.      Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.

Dated: July 29, 2020                                Dated: July 29, 2020

PACHULSKI STANG ZIEHL YOUNG                         ASHBY & GEDDES, P.A.
& JONES LLP
                                                     /s/ Benjamin W. Keenan
 /s/ Colin R. Robinson                              Ricardo Palacio (No. 3765)
Andrew W. Caine (CA Bar No. 110345)                 Benjamin W. Keenan (No. 4724)
Bradford J. Sandler (DE Bar No. 4142)               P.O. Box 1150
Colin R. Robinson (DE Bar no. 5524)                 Wilmington, Delaware 19899
919 North Market Street, 17th Floor                 Phone: (302) 654-1888
P.O. Box 8705                                       Email: bkeenan@ashbygeddes.com
Wilmington, DE 19899 (Courier 19801)
                                                    -and-
Phone: (302) 652-4100
Email: acaine@pszjlaw.com                           TAFT STETTINIUS & HOLLISTER LLP
       bsandler@pszjlaw.com                         John R. McDonald
       crobinson@pszjlaw.com                        Karl J. Johnson
                                                    2200 IDS Center
Counsel for Michael Goldberg, in his capacity as    80 South 8th Street
the Liquidating Trustee of the Woodbridge           Minneapolis, MN 55402
Liquidation Trust, successor in interest to the     Phone: 612-977-8400
estates of Woodbridge Group of Companies,           Email: JMcDonald@Taftlaw.com
LLC, et al.                                         Kjjohnson@Taftlaw.com

                                                    Counsel for ClubCorp Holdings, Inc.




{01591089;v1 }                                  3
